The opinion of the court was delivered by
Black, J.
The appellee was a creditor of William Hendershot, deceased. But the administrator of Hendershot, before he had notice of the appellee’s claim, caused an inventory and appraisement to be made of the decedent’s goods amounting to $300 for the use of the widow, under the Act of 14th April, 1851. This appraisement was duly certified, confirmed by the Orphans’ Court, and filed among the records.
We think that the confirmation of the appraisement was an adjudication of the property mentioned in the inventory to the widow.' It was conclusive against the creditor, for it was a judgment in rem which determined for ever the status of a thing, and was binding upon all the world. Afterwards it was the widow’s property absolutely. The administrator could not lawfully detain it from her an hour. She might carry it off, sell it, or give it away. The administrator is therefore not chargeable with it, and if the creditor can find no other funds to make his debt out of, he •must lose it.
It is by this court considered and adjudged, that the decree of the Orphans’ Court of Columbia county surcharging the appellant’s account in the estate óf William Hendershot with the sum of $299.93f, for property set apart and appraised for the use of the widow, be reversed, and that the said charge against the appellant be stricken out, and the account being thus reformed is to be confirmed.